                                UNITED STATES DISTRICT COURT
                   EASTERN                        DISTRICT OF                             TENNESSEE


        UNITED STATES OF AMERICA
                                                                                      WITNESS LIST
                          V.
                  Wilkerson, et. al.                                     Case Number: 1:18-cr-11

PRESIDING JUDGE                        PLAINTIFF’S ATTORNEY             DEFENDANT’S ATTORNEY
        Harry S. Mattice, Jr.             Perry Piper and Frank Clark                 See Courtroom Minutes
TRIAL DATE (S)                         COURT REPORTER                   COURTROOM DEPUTY
       9/17/2019-9/18/2019                     Shannan Andrews                           Stefanie Capetz
 USA    DEF.      DATE OF TESTIMONY                                       WITNESSES

W-12                 9/17/2019                                     Heather Fryar, sworn
W-13                 9/17/2019                                      Zachary Rice, sworn
W-14                 9/17/2019                                    Rachel Franklin, sworn
W-15                 9/17/2019                                      James Allen, sworn
W-16                 9/17/2019                                    James Chatfield, sworn
W-17                 9/17/2019                                     Dena Chatfield, sworn
W-18                 9/18/2019                                     Maria Valadez, sworn
W-19                 9/18/2019                                    Bradley Wurster, sworn
W-20                 9/18/2019                                   Dawn Montgomery, sworn
*37                  9/18/2019                    *Exhibit 37 conditionally admitted* - text message




   Case 1:18-cr-00011-HSM-CHS Document 276 Filed 09/18/19 Page 1 of 1 PageID #: 1432
